Exhibit 10.7

 

Second Amendment to the
FOSTER WHEELER
Annual Executive Short-Term Incentive Plan
(As Amended and Restated Effective January 1, 2006)

 

The Foster Wheeler Annual Executive Short-Term Incentive Plan (the “Plan”) is
hereby amended as follows, pursuant to resolutions adopted by the Foster Wheeler
Ltd. Board of Directors at its meeting held December 8, 2008 (the
“Resolutions”):

 

1.             The first sentence of Section 1.01 is replaced in its entirety
with the following language:

 

Foster Wheeler Ltd. (“FWL”) established the Foster Wheeler Annual Executive
Short-Term Incentive Plan (the “Plan”) effective January 1, 2002.  The Plan was
subsequently amended and restated effective January 1, 2006, and further amended
on May 6, 2008.  FWL moved the place of organization of the parent company of
its group of companies from Bermuda to Switzerland by means of a scheme of
arrangement (“Scheme of Arrangement”) between FWL and Foster Wheeler AG, a
wholly-owned subsidiary of FWL registered in Switzerland, and certain related
agreements described in FWL’s Proxy Statement for the Special Court-Ordered
Meeting of Common Shareholders held on January 27, 2009.  Effective upon the
completion of the Scheme of Arrangement, Foster Wheeler AG, a Swiss company (the
“Company”) assumed the Plan.

 

2.             Section 2.05 is replaced in its entirety with the following
language:

 

2.05        Company.

 

“Company” shall mean Foster Wheeler AG.

 

3.             Section 2.10 is replaced in its entirety with the following
language:

 

2.10        Senior Executive.

 

“Senior Executive” shall mean those persons defined as such in the Foster
Wheeler AG Compensation Committee Charter and such other senior executives whom
the CEO may designate from time-to-time as being covered by the Plan; provided,
however, that in all cases, all officers (as the term is defined in Rule 16a-1
of the Securities Exchange Act) of the Company and all named executive officers
(as the term is defined in 17 CFR 229.402) of the Company shall be deemed to be
Senior Executives for the purposes of this Plan.

 

4.             The Amendment shall take effect upon the completion of the Scheme
of Arrangement (as described in the Resolutions) and shall apply to all awards
outstanding on, and/or made after, the completion of the Scheme of Arrangement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Second Amendment to the Plan to
be executed.

 

 

FOSTER WHEELER LTD.

 

 

 

 

 

By:

/s/ Peter J. Ganz

 

Name:

Peter J. Ganz

 

Title:

Exec. V.P., General Counsel & Secretary

 

2

--------------------------------------------------------------------------------